Dismissed and Memorandum Opinion filed March 31, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00013-CV

                       JAMES WHITTAKER, Appellant
                                        V.
                        ERNEST HOUSTON, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1056367

              MEMORANDUM                         OPINION
      On December 29, 2014, appellant filed a notice of appeal from a judgment
signed that day. The clerk’s record was filed February 5, 2015. To date, the filing
fee of $195.00 has not been paid. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless indigent); see also Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013)
(listing fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). No evidence
that appellant has established indigence has been filed. See Tex. R. App. P. 20.1.
On January 21, 2015, this court notified appellant that the filing fee was past due
and the appeal was subject to dismissal unless appellant paid the fee by February 2,
2015. No response was filed.

      In addition, no reporter’s record has been filed. The official court reporter
informed this court that appellant had not made arrangements for payment for the
reporter’s record. On January 16, 2015, the clerk of this court notified appellant
that we would consider and decide the appeal without a reporter’s record unless
appellant, within 15 days of notice, provided this court with proof of payment for
the record. See Tex. R. App. P. 37.3(c). Appellant filed no response to the court’s
notice.

      On February 12, 2015, this court issued an order stating that unless appellant
filed a brief and paid the appellate filing fee on or before March 7, 2015, the court
would dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                         2